Citation Nr: 1721456	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the debt in the amount of $17,969.92, incurred as an overpayment of VA compensation for education benefits, was properly created.

2.  Entitlement to waiver of the recovery of the debt in the amount of $17,969.92, incurred as an overpayment of VA compensation for education benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The appellant is in receipt of education benefits under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill), as her spouse (Veteran) transferred his eligibility for such education benefits to the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In July 2015, the appellant and the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In October 2015, the Board remanded the case for additional development.  While the only issue certified for appellate review is the appellant's claim seeking a waiver of the collection of her debt incurred from overpayment of educational benefits, the issue of the validity of the debt is a threshold determination that must be made prior to a decision regarding a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).



FINDINGS OF FACT

1.  When VA paid for the appellant's education at Paul Mitchell the School in Cranston, Rhode Island, a debt was created.

2.  The specific facts and circumstances in this case indicate a need for reasonableness and moderation in the exercise of the Government's rights with regard to waiver of recovery of the overpayment of the appellant's education benefits in the amount exceeding $7,471.04.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of the appellant's educational assistance is valid.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. §§ 21.9635, 21.9695 (2016).

2.  Recovery of the overpayment of education benefits in the amount exceeding $7,471.04 would be against equity and good conscience.  38 U.S.C.A. §§ 501, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In testimony at the Board hearing and in multiple statements, the appellant and the Veteran contend that given the specific circumstances of this case and their best efforts ensure correct administration of VA education benefits for the appellant's education (at Paul Mitchell the School, in Cranston, Rhode Island), the appellant should not be responsible for any overpayment or debt for such education.  As discussed above, the only issue certified for appeal to the Board concerns entitlement to waiver of the recovery of such debt, but the Board has found that, after a sympathetic reading of the appellant's file, the appellant also appeals the threshold issue regarding the validity of the debt.

Applicable Law

When a veteran raises the issue of the validity of a debt as part of the waiver application, VA must first consider the lawfulness of the debt before adjudicating the issue concerning waiver of such debt.  See Schaper, 1 Vet. App. at 430.

Recovery of the overpayment of benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the obligor, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights, and also, the decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.

In making this waiver determination, consideration will be given to the following elements, which are not intended to be all-inclusive: fault of the debtor; balancing of faults between the debtor and VA; undue hardship, depriving the debtor or family of basic necessities; defeat of the purpose or nullifying the objective for which benefits were intended; unjust enrichment of the debtor; and whether the debtor changed position to his or her detriment when relying on VA's benefits, resulting in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Facts and Analysis

By way of background, the appellant received benefits under the Post-9/11 GI Bill program for training offered by an institution of higher education based on the Veteran's active duty service.  According to a statement received in January 2014, the appellant enrolled in a program at Paul Mitchell the School, in Cranston, Rhode Island, beginning on June 25, 2013, and ending on April 26, 2014.  The appellant intended to complete her education at this school, and the school was paid $16,571.04.

However, several weeks after beginning class, the Veteran received notification of a permanent change of station (PCS) to North Carolina.  The appellant and the Veteran contend that they notified the school and VA on multiple occasions in order to ensure a smooth transition from Paul Mitchell the School in Rhode Island to the Fayetteville, North Carolina, location of the school.  Paul Mitchell the School (Rhode Island) reported the appellant's withdrawal date from her program as August 15, 2013.  The school apparently determined that the total due to it was $9,100.00 and, accordingly, issued a check to the appellant in the amount of $7,471.04.

Regarding the Veteran's PCS, the appellant and the Veteran assert that the unexpected relocation caused them significant hardship, to include the financial costs necessary in moving not only themselves, but also their two young children to North Carolina without much notice.  In a July 2015 statement, the Veteran notes that VA eventually notified him and the appellant that the appellant was responsible for the full amount paid by VA to the school in Rhode Island.  The Veteran and the appellant disagreed with this determination, and after trying to explain their situation to VA several times, they decided to pursue the instant appeal concerning waiver of such debt, determined by VA to be $17.969.92.

The Board finds, given that VA paid the school in Rhode Island for an educational program on behalf of the appellant that she only partially completed, a valid debt was created.  A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent, 27 Vet. App. at 380.  Here, the appellant knew that as a result of only partially completing an education program, for which VA paid in the entirety, a debt was created.  Additionally, pursuant to the Board's remand, the RO provided an accounting.

In a February 2014 letter denying the request for waiver of such debt, VA's COWC indicated that there was no fraud, misrepresentation, or bad faith in the creation of the debt.  The Board also finds that no such circumstances are shown.  As such, waiver of the debt is not precluded.

Addressing the factors set forth in 38 C.F.R. § 1.965(a), the Board finds that, based on the facts in this case, the most relevant factors in adjudicating the instant appeal involve fault of the debtor, balancing of faults, undue hardship, and unjust enrichment.  The creation of the debt appears to have resulted from the appellant's Rhode Island school and VA's failure to provide the appellant with the proper information and/or resources to ensure accurate administration of the her VA education benefits, despite her and the Veteran's best efforts to inform the involved parties of the situation brought about primarily by the Veteran's PCS.  The Board finds the appellant and the Veteran's assertions credible in this regard.  Therefore, at least some fault rests with VA in dealing with the appellant's situation as the appellant and the Veteran repeatedly sought counsel from VA and others on the appropriate way to handle their situation regarding the appellant's education benefits and resulting debt.

However, the appellant was also issued a check for $7,471.04, the amount determined by the school to be the proper refund amount for not finishing her education program.  While the Board makes no finding as to the accuracy of such refund amount, the fact remains that it came from VA funds for assisting the appellant with her education, specifically at a program at Paul Mitchell the School in Rhode Island.  Neither the appellant nor the Veteran dispute the fact that this refund was issued to them, and the Board, therefore, finds that the refund amount was not used for the purpose originally intended, without regard to where the funds were eventually spent.  As such, with respect to fault and the debt at issue, at least some fault also rests with the appellant.

Turning to the issue of undue hardship, the Board finds that, despite the COWC's finding that the appellant and the Veteran have a significant amount of assets, recovery of the debt in the total amount of $17,969.92 would create an undue hardship in the appellant's case.  The appellant and the Veteran have credibly asserted that, given the unplanned move to North Carolina as a result of the Veteran's PCS, the significant amount of costs associated with the move placed a financial strain on their family.  At the Board hearing, the appellant and the Veteran emphasized the undue hardship created by the debt, even if only making minimal payments to try to decrease it.  Thus, the Board finds that recovery of $17,969.92 creates an undue hardship on the appellant given the move, which was not her choice, and her and the Veteran's financial obligations resulting from efforts to keep their family together while fulfilling the Veteran's military obligations.

With regard to unjust enrichment, the Board finds that the appellant was not unjustly enriched, at least to the extent that COWC determined her debt to be, i.e., in the amount of $17,969.92.  As the COWC quoted in an April 2016 supplemental statement of the case, according to 38 C.F.R. § 21.9695, when an overpayment of educational assistance is paid to the institution of higher learning on behalf of an eligible individual, and the individual never attended the term, quarter, or semester certified by the institution, then the institution must return to VA all educational assistance received.

In this case, the appellant's file does not reflect that VA attempted to obtain $17,969.92 from Paul Mitchell the School in Rhode Island.  Instead, VA determined the appellant's debt to be $17,969.92, and the file does not reflect that VA questioned the school's determination that the school was due $9,100.00 for the appellant's completed portion of her program.  Such determination implicates the factor regarding fault for the debt.  At the very least, the discrepancy between the amounts of $17,969.92 and $9,100.00 is not the fault of the appellant, especially given the appellant and the Veteran's credible assertions that they made multiple attempts to ensure correct administration of the appellant's education benefits.  The Board notes that the school in Rhode Island made its own determination as to how much should be refunded to the appellant, without regard to 38 C.F.R. § 21.9695 stating that overpayments should be returned to VA.

In sum, the Board finds that after balancing the faults in this case, the evidence weighs in favor of waiver of the debt in excess of the amount of $7,471.04.  VA had knowledge of the appellant's situation but failed to act on that information with regard to the Rhode Island school's liability for overpayment of the appellant's completed portion of education at that institution.  Thus, the balance of fault with respect to the appellant's debt rests with VA.

The factors weighing against waiver of recovery of overpayment are not insignificant.  As such, the Board finds that because the appellant was issued a check for $7,471.04 originating from funds from VA, which were not used for their intended education purposes, this amount is not waived.  However, recovering the debt in an amount in excess of $7,471.04 would be against equity and good conscience, especially given the undue financial burden such a recovery would impose on the appellant in her particular circumstances.  Therefore, the debt in excess of $7,471.04 is waived.  


ORDER

The debt in the amount of $17,969.92, incurred as an overpayment of VA compensation for education benefits, was properly created; the appeal of this issue is denied.

Waiver of recovery of the overpayment of education benefits in the amount exceeding $7,471.04 is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


